Citation Nr: 1412670	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including VA medical records dated through September 2013, are relevant to the issues on appeal and have been reviewed by the RO.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.

The Veteran's claim on appeal was originally characterized as a claim of service connection for a mental condition, to include a passive aggressive personality disorder with schizoid features, and entitlement to service connection for PTSD. However, the United States Court of Appeals for Veterans Claims (Court) has addressed a case involving the scope of filed claims, holding that a claim is not limited to the diagnosis identified by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  A review of the claims file shows that the Veteran has been assessed with multiple psychiatric diagnoses.  Therefore, the Board has recharacterized the claim more broadly, as reflected on the title page.

The issues of entitlement to service connection for a psychiatric disorder will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of a lung disorder.


CONCLUSION OF LAW

A lung disorder was not incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent a letter to the Veteran in March 2009, prior to the initial adjudication in June 2009.  In that letter, the RO informed the Veteran of what evidence was needed to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.   For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records pertinent to the years after service, are in the claims file.  The Veteran has not identified any other outstanding evidence that is pertinent to the issue being decided herein. 

The Veteran was also afforded a VA examination in September 2012 in connection with his claim for a lung disorder.  The Board finds that the VA examination and medical opinion were adequate, as they were predicated on a review of the Veteran's own reported medical history and subjective complaints, the claims file, and on a physical examination.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claimed decided herein.  Accordingly, the Board will proceed with appellate review. 



Law and Analysis

The Veteran claims that he has a lung disorder as result of exposure to asbestos while serving aboard ships during service and from scraping paint from a vessel whose keel was laid in 1945.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lung disorder.  In particular, the evidence of record shows the Veteran does not have a current diagnosis of a lung disorder.  

The Veteran filed his claim for service connection for a lung disorder in January 2009.  There are no treatment records dated since that time, or in close proximity thereto, that document any diagnosis.  Nor has the Veteran identified or otherwise authorized VA to obtain any additional records.  

Notably, a May 2012 medical record indicates that the Veteran had normal spirometry, and the September 2012 VA examiner concluded that the Veteran did not have a current diagnosis of any respiratory disorder.  

The September 2012 VA examiner indicated that the Veteran's history was negative for a diagnosed pulmonary condition, but did observe the Veteran's report that he had a cough that was worse in the morning.  It was also noted that he had a history of smoking cigarettes from 1965 to 1972.  In addition, the Veteran told the examiner that he had used an Albuterol inhaler for his cough since September 2009.  Nevertheless, the examiner indicated that a chest x-ray was normal, and after examining the Veteran and reviewing the claims file, he found that the Veteran did not have a current respiratory diagnosis. 

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Moreover, the Board notes that the Veteran has never identified a specific diagnosis.  Instead, he has generally referred to having a lung condition.  The Board finds that the examiner's determination that the Veteran does not have a current diagnosis to be more probative than the Veteran's general lay assertions.  The examiner reviewed the Veteran's medical history and complaints and examined him after which he determined that there was no current disorder.  The examiner also has training and knowledge on which he relied to make his determination.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the appellant has not had a lung disorder during the pendency of the appeal, the Board finds that the he is not entitled to service connection. 


ORDER

Service connection for a lung disorder is denied.


REMAND

The Veteran was afforded a VA examination in September 2012 in connection with his claim for service connection for a psychiatric disorder.  The examiner concluded that the Veteran's major depression, generalized anxiety disorder, and avoidant personality disorder were all less likely than not caused by or a result of service.  In rendering his opinion, the examiner appears to have relied, in part, on the fact that the Veteran had mental problems prior to service.  However, the Veteran was not found to have any psychiatric abnormalities at the time of his enlistment examination.  Therefore, the Board finds that an additional medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder. After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  

For each diagnosis identified other than PTSD, the examiner should opine as to whether the disorder clearly and unmistakably existed prior the Veteran's period of service.  

* If so, he or she should state whether the preexisting disorder worsened in severity during his military service and whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.   

In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

* If the examiner determines that the Veteran's disorder did not preexist service, he or she should opine whether the disorder is related to his symptomatology in service or is otherwise causally or etiologically related to his military service.

With respect to PTSD, the RO/AMC should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there are no verified stressors, the examiner should be informed.  

If there is a verified stressor, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


